Case 1:17-cr-00684-ER Document 238 Filed 05/21/19 Page 1of1

BARNES & THORNBURG 1»

Suite 500

1717 Pennsylvania Avenue, N.W.
Washington, D.C. 20006-4623 U.S.A.
(202) 289-1313

Fax (202) 289-1330

www.btlaw.com
William R. Martin
(202) 371-6363 Direct Dial

May 21, 2019

Via ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York

40 Foley Square
New York, New York 10007
ChambersN YSDRamos@nysd.uscourts.gov

Re: United States v. Lamont Evans, et al., 17 Cr. 684 (ER)

Dear Judge Ramos,

According to this Court’s Individual Rules, Defendant Evans was to file his Sentencing
Submission on May 17, 2019. Unfortunately, undersigned counsel miscalculated the date and
planned to file on May 24, 2019 as opposed to May 17, 2019. Please accept this letter as our request
to file Defendant’s Sentencing Submission today, May 21, 2019. We have spoken with counsel
for the government and they have no objection to this extension.

Respectfully submitted,

Lys Wrane Ned

William R. Martin

APPROVED:

 

The Honorable Edgardo Ramos
May _, 2019

cc: All counsel (via CMECF)
